Citation Nr: 1509079	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-25 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of unspecified joint(s), other than service-connected degenerative joint disease of the thoracic spine, to include as secondary to service connected degenerative joint disease of the thoracic spine.

2.  Entitlement to service connection for diabetes mellitus type II to include as a result of exposure to herbicides.

3.  Entitlement to service connection for prostate cancer to include as a result of exposure to herbicides.

4.  Entitlement to service connection for skin cancer (melanoma in situ and basal cell carcinoma) to include as a result of exposure to herbicides.

5.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to July 1958 and September 1958 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) from August 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In his August 2013 VA Form 9, the Veteran requested a hearing before the Board in Washington DC.  In a February 2015 statement, the Veteran's representative stated that the Veteran did not want a hearing.  Therefore, the request for a hearing is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for arthritis of unspecified joint(s), to include as secondary to service connected degenerative joint disease of the thoracic spine, and service connection for skin cancer are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran served in the inland waters or set foot in Vietnam during the Vietnam era. 

2.  The record does not establish that the Veteran was actually exposed to Agent Orange, or any other herbicide agent, during his active service.

3.  Diabetes mellitus type II is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  Prostate cancer is not shown to be causally or etiologically related to any disease, injury, or incident in service.

5.  The Veteran does not have a diagnosis of an acquired psychiatric disorder to include PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, April 2010 and October 2010 letters, sent prior to the initial unfavorable decisions issued in August 2010 and December 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claims and establish disability ratings and an effective dates.  The same letters advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

VA has also satisfied its duties to assist the Veteran in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Specifically, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  In addition, the AOJ has undertaken extensive efforts to corroborate the Veteran's account of in-service herbicide exposure and has documented its finding in this regard.  See August 2010 Memorandum.   

The Board notes that a VA Compensation and Pension examination was not obtained.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of a disability; (2) establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, no such development is warranted in the instant case.  As discussed in further detail below, the record does not indicate, (apart from the Veteran's conclusory contentions), that the Veteran had presumptive or actual in-service herbicide exposure.  Nor does the record otherwise establish complaints of or treatment for diabetes mellitus type II or prostate cancer during service.  In regard to an acquired psychiatric disability, to include PTSD, the evidence does not show a current diagnosis.  As such, the duty to obtain a medical opinion has not been triggered with respect to the Veteran's claims.

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Diabetes Mellitus Type II and Prostate Cancer

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) . 

Establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the reported in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

At the outset of its discussion, the Board notes that the Veteran's post-service treatment records show diagnoses of diabetes mellitus type II and prostate cancer.

The Veteran is not claiming that his diabetes mellitus type II and prostate cancer first manifested during service, but instead asserts that he was exposed to herbicides during service, and that this exposure resulted in diabetes mellitus type II and prostate cancer.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  For those exposed to such herbicides, service connection shall be presumed for certain enumerated diseases, including diabetes mellitus type II and prostate cancer.  38 C.F.R. § 3.309(e).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  


The record does not show, nor does the Veteran assert, that he served in the Republic of Vietnam during the Vietnam Era or was otherwise present in the Republic of Vietnam as part of his travel to his unit assignment in Thailand.  Therefore, he is not presumed to have been exposed to herbicides pursuant to 38 C.F.R. § 3.307(a)(6)(iii) .

Nevertheless, the Compensation and Pension (C&P) Service has determined that special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose service activities involved duty on or near the perimeters of Thailand military bases because there is some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides.  See May 2010 C&P Service Bulletin.  Thus, in the case of Veterans serving in Thailand during the Vietnam era, VA currently concedes in-service herbicide exposure for Air Force service personnel serving at specifically enumerated Royal Thai Air Force Bases, but only if the Veteran's served in a military occupational specialty (MOS) with significant time spent performing duties on or near the air base perimeter.  See id.  Specifically, VA will concede herbicide exposure if an Air Force Veteran served on one of the enumerated air bases as an Air Force (1) security policeman, (2) security patrol dog handler, (3) member of a security police squadron or (4) otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports or other credible evidence.  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q). 

The Veteran, who served in the Air Force, contends that he was exposed to herbicides while serving in Thailand at the Ubon air base.  He contends that his aircraft was contaminated with herbicides and that herbicides were used on and around the bases, equipment, and storage areas.  He further contends that he was assigned to the 8th Combat Support Group and was part of the "base hazard survey force" by an order issued on January 25, 1971 and that he served in Thailand from July 30, 1970 to June 24, 1971.   

Personnel records confirm the Veteran's service in Thailand from July 30, 1970 to June 24, 1971 and his service at the Ubon airfield, which is among those listed where tactical herbicides may have been used.  The personnel records show that the Veteran worked at Ubon as an aircraft maintenance specialist in August 1970.  Personnel records also contain a January 5, 1971 personnel action request from 8th Tactical Fighter Wing, Ubon Airfield, Thailand, and the Veteran's DD Form 214 shows he completed Hazard Survey Force Training Course in September 1970.  However, this does not show that the Veteran's service at the Ubon airfield or in the hazard survey force was near the air base perimeter as contemplated by the VA manual.  Likewise, it is not clear if the Hazard Survey Force Training Course would have recognized the use of herbicides on a base as within the scope of its concern.  

In creating the considerations regarding herbicide exposure for Veterans who served on Air Force bases in Thailand, the VA has specifically limited it to those Veterans whose daily duties required them to consistently spend long periods of time on or near the air base perimeter where herbicides were likely used.  In doing so, the VA listed three MOS: security policeman, security patrol dog handler and member of a security police squadron.  Such persons spent multiple hours a day policing the air base perimeter, looking for signs of infiltration or potential places of infiltration along the perimeter fence.  In doing so they had significant personal contact with the areas in which herbicides were known to have been used.  The Veteran's occupation as an aircraft maintenance specialist is not of this sort.  Accordingly, service connection based on herbicide exposure is not warranted.   

Additionally, the Veteran has not contended, nor does the evidence of record show, that his diabetes mellitus type II or prostate cancer were otherwise caused or aggravated by his service. 

The service treatment records do not reveal findings, treatment or diagnoses of either diabetes mellitus type II or prostate cancer.  VA treatment records show that diabetes mellitus type II was diagnosed in 2003 and prostate cancer was diagnosed in 2000.  This does not show the onset of the disabilities in service, or to a compensable degree with one year of service separation, precluding service connection under other theories of entitlement.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Since the record does not show exposure to herbicides in service, or the onset of the claimed disabilities in service, or within one year of service, and no medical authority links the disabilities to service, a basis upon which to establish service connection has not been presented.  

III.  Acquired Psychiatric Disorder, to include PTSD

The service treatment records show complaints of nervousness and anxiety in August and September 1969, but no formal psychiatric diagnosis was entered.  There were no further complaints, or treatment.  On his March 1976 report of medical history, the Veteran reported no depression or excessive worry and no nervous trouble of any sort.  There also was no psychiatric abnormalities noted on clinical evaluation.  

Post-service VA and private treatment records show no diagnosis of a current acquired psychiatric disability, to include PTSD.  An October 2011 VA treatment records shows a negative PTSD screen.  VA records in 2012 and 2013 repeatedly note no depression or anxiety.

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Id.  As noted above, there is no medical evidence that the Veteran suffers from a current acquired psychiatric disability, to include PTSD.  

To the extent that the claimant himself suggests that he has an acquired psychiatric disorder, to include PTSD, these conditions are not simple medical conditions capable of lay observation or diagnosis.  And it is not argued or shown that the claimant, as a lay person, is qualified through specialized education, training, or experience to diagnose an acquired psychiatric disorder, to include PTSD.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board consequently finds that the claimant's contention that he suffers from an acquired psychiatric disability, to include PTSD, post-service is not competent and is in turn of no probative value.  See Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007).

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection an acquired psychiatric disability, to include PTSD.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for prostate cancer is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

As an initial matter, the Veteran should be given an opportunity to identify any healthcare provider who has treated him for his arthritis and/or skin cancer, and indicated a relationship with service.  Any additional relevant records that are identified should be sought.  

I.  Arthritis

The Veteran has not been particularly clear about the particular joints afflicted by arthritis, but service records reflects complaints of left knee, and foot problems, a finger complaint, a neck complaint, and right elbow complaints.  


Post service records indicate the presence of gouty arthritis, and left knee disability.  This is sufficient to trigger an examination of the Veteran and an opinion as to whether any current relevant disability may be linked to service.  

II.  Skin Cancer

The Veteran's June 1958 separation examination noted a skin condition, "tense versacolor" on his back, shoulders, and arms.  His March 1976 retirement examination noted a brown skin lesion on the left cheek, and there was an entry reflecting actinic keratosis.

The Veteran was diagnosed with melanoma in-situ in 1989 and had basal cell carcinoma lesions removed from his lower mid-back, left upper chest, left upper temple, left tip of his nose, and right posterior scalp between 2001 and 2014.

The Board finds that a medical opinion is necessary prior to adjudication of the issue of entitlement to service connection for skin cancer.  The examiner should address whether it is at least as likely as not that the Veteran's skin cancer was related to or had its onset in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records as may link any claimed disability to service.  Take appropriate measures to request copies of any such identified records.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service arthritis of unspecified joint(s), other than service-connected degenerative joint disease of the thoracic spine, and/or skin cancer symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed arthritis, other than service-connected degenerative joint disease of the thoracic spine.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner is requested to opine as to the following:

a. whether it is at least as likely as not that any current arthritis was caused or aggravated (increased in severity) by the Veteran's service-connected degenerative joint disease of the thoracic spine;  

b. whether it is at least as likely as not that any current arthritis, other than service-connected degenerative joint disease of the thoracic spine, is related to service, including any relevant complaints noted therein.

In offering these opinions, the examiner should acknowledge and discuss the Veteran's service treatment records showing an injury to the left knee and upper tibia in 1954, left foot pain following a jump in 1955, complaints of pain in the finger and back of neck in 1976, and multiple complaints of pain in the right elbow.  

All opinions expressed should be accompanied by supporting rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, that should be explained. 

4.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed skin cancer.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's skin cancer is related to or had its onset in service.

In offering this opinion, the examiner should acknowledge and discuss the service treatment records showing "tense versacolor" on his back, shoulders, and arms and a brown skin lesion/actinic keratosis on the left cheek.

All opinions expressed should be accompanied by supporting rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, that should be explained. 

5.  The AOJ shall then take such additional development action as it deems proper with respect to the claim, and then re-adjudicate it.  If any benefits sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


